Title: John Adams to Wilhem Willink, 1 Dec. 1786
From: Adams, John
To: Willink, Wilhem


          
            
              Dr. Sir.
            
            

              Grosvenor square

              Decr. 1. 1786—
            
          

          I am much obliged to you for the information of my little peice of
            good fortune—I should be much obliged to you, if you would purchase me an Obligation to
            the Amount of it, and send it me, by some safe hand at your Leisure,—Be pleased to
            present my best Respects to your Lady, and to your Brother, & his Lady, Mrs. Adams & the rest of my family desire to join with
            me in expressing their Regards,
          I am
          
            
              J. A—
            
          
        